Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicants Amendment
	Applicant’s amendment filed 1/4/2021 has been received and entered.  Claims 1, 2, 5, 6 and 14 have been amended, and claims 13, 15 has been cancelled, and claims 16-17 have been added.
Claims 1-12, 14, 16-17 are pending.

Election/Restriction
Applicant’s election of species was noted, however upon reconsideration the species election was withdrawn.  Claim 15 which has been cancelled was directed to an invention that is independent or distinct from the invention originally claimed.
Newly added claims 16-17 are dependent and consistent with the elected invention.
Claims 1-12, 14, 16-17 filed are currently under examination.

Priority
	This application filed 5/19/2018, claims benefit to US Provisional applications 62/508947 filed 5/19/2017 and 62/582866 filed 11/7/2017; and is related by the US provisional applications to PCT/US18/33499 filed 5/18/2018.
No comment has been made regarding the summary of priority claim.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12, 14, 16-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, the limitation of ‘at least 100 cells’ appears to be a new range not specifically contemplated in the present disclosure.  Applicants remarks note support at [00117], however this appears to provide for a specific range of 100-10,000, or possible the species of 100.  Further, this appears to be associated with individual lymphocytes and not what an electronic dataset represents.  It is noted that this portion does not recite ‘at least’ and a broader search of the specification provides for 22 occurrences of the term ‘least’ however none are associated with the limitation as instantly claimed to provide for support of the range.  Newly added claims 16 and 17 also provide for a range of ‘at least’ and do not appear to be supported for 500 or 1000 cells as analyzed and reasoned above.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12, 14, stand and newly added claims 16-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim analysis
Claim 1 has been amended and is still generally directed to a method of screening clonotype sequences associated with a single cell using a barcode.  More specifically, the claims as amended to include a ‘computer system’ and ‘one or more processors and memory’ are directed to a computer implemented method where the instructions stored on the memory provide for where a one or more contig sequences from a cell that was labelled with a barcode, and analyzing the contigs representing the cells expression pattern based on clustering.  As amended, the claims have added that the sequences analyzed should represent B-cell and T-cell receptor that may be present in the cell, and that each cell that is analyzed provides a specific barcode associated with the sequence data for each cell.  In view of the specification, the barcode is used to identify the cell source and corresponding receptor contig sequences if present.  The 
It is noted that dependent claim 11 recites the use of a ‘JSON table of contents’ as a limitation.  JSON is not defined in the specification, but a search of the relevant art would indicate that it stands for ‘JavaScript Object Notation’ which is an open standard file format that uses human-readable text to store and transmit data objects consisting of attribute–value pairs and array data types (or any other serializable value) (see Wikipedia for example).  A search of the term in the specification provides literal support eight times, but does not provide a specific format or requirement to the table format or specific details to use in creating a file format for the various data elements.  For example, [0099]-[0103] provides:
“[0099] In some embodiments clonotype dataset 122 is organized as a series of data blocks with a master JSON table of contents at the beginning of the file and a JSON table of contents describing the addresses and structure of each block at the end of the file. In some embodiments there are a plurality of blocks in the clonotype dataset 122. 
[00100] In some embodiments, one such block constitutes a database (e.g., a sqlite3 database) containing one table each for clonotypes, lymphocyte (e.g. T-cells, B-cells) receptor chain reference sequences, lymphocyte (e.g. T-cells, B-cells) receptor chain consensus sequences 126, contigs 128, and a secondary table mapping cell barcodes 130 to clonotypes 124. This database is queried to create the clonotype list, sorted by frequency, and again queried to populate the chain visualization with data when clicking on the chain in the user interface disclosed herein. Each row in the reference, consensus and contig tables also include file offsets and lengths that encode the location of more detailed and hierarchical information about that entity within a set of JSON files, stored within other blocks in the plurality of block. Finally, alignment and sequence information for each reference and consensus are stored in the database for future debugging and troubleshooting. 
[00101] In some embodiments, one or more blocks contain a reference annotation JSON file, which is a complete set of information about each reference per lymphocyte (e.g. T-cell, B- cell) receptor chain. This block is equivalent to VDJ chain reference sequence table 140. Accordingly, in some embodiments, VDJ chain reference sequence table 140 is a component of the clonotype dataset 122. 
DB2/ 33308250.121[00102] In some embodiments, one or more blocks contain a consensus annotation, e.g., as JSON file, which is a complete set of information about each consensus sequence 126 per lymphocyte (e.g. T-cell, B-cell) receptor chain. 


Given the breadth for simply using a JSON table, the claims still have been interpreted both as encompassing the use of human readable text in a table form, as well as the implied use for computer transmission of data. 
For step 1 of the 101 analysis, the claims as amended are found to be directed to a statutory category because of the recitation and implementation with servers/on a computer, and is directed to a method implemented on a system with the instructions stored on a non-transitory medium.
For step 2A of the 101 analysis, the judicial exception of the claims are the steps of accessing sequence contig data for patterns of clustering of sequences.   The step of aligning and comparing sequence to arrive at the identification of clustered expression patterns are instructional steps.  Now as amended, the region of interest have been narrowed from any sequence to B-cell and T-cell receptor sequences, making the comparison potentially much smaller.  The amended amount of cells, 100, 500 or 1000, required is noted, however there is no requirement of the number of cells that have receptor sequences, but even if each cell did contain receptor sequences it would represent relatively few specific sequences that would have to be aligned.  In view of the guidance of the specification, the claims require computing similarity scores determine expression patterns of the sequences that are inputted.  The judicial exception is a set of instructions for analysis of sequence data and appear to fall into the category of mental processes, that is concepts performed in the human mind (including an observation, evaluation, 
Recent guidance from the office requires that the judicial exception be evaluated under a second prong to determine whether the judicial exception is practically applied.  In the instant case, the claims do not have an additional element that follows the judicial exception, only the step of determining which appears instructional.  This judicial exception requires steps recited at high level of generality and if assessed for the use of a computer (the use of computer JSON file format) the data and processing appear only stored on a non-transitory medium or implemented by a general purpose computer, and is not found to be a practical application of the judicial exception as broadly set forth.
For step 2B of the 101 analysis, each of the independent claims do not recite additional elements and are found to be the steps of ‘obtaining’ sequence data which can be a information and not a physical step.  As such, the claims do not provide for any additional element to consider under step 2B.  To the extent that ‘obtaining’ a dataset would require single cell sequencing, The claims nor the specification require any specific methods or technology to obtain the sequence data, and the specification teaches that known methods such as the use of 
As indicated in the summary of the judicial exception above and in view of the teachings of the specification, the steps are drawn to analysis of sequence data.  While the instruction are stored on a medium and could be implemented on a computer, together the steps do not appear to result in significantly more than a means to compare sequences.  The judicial exception of the method as claimed can be performed by hand and in light of the previous claims to a computer medium and in light of the teaching of the specification on a computer.  In review of the instant specification the methods do not appear to require a special type of processor and can be performed on a general purpose computer.  No additional steps are recited in the instantly claimed invention that would amount to significantly more than the judicial exception.  Without additional limitations, a process that employs mathematical algorithms (aligning sequences) to manipulate existing information (identify a probe that starts at a deletion or insertion) to generate additional information is not patent eligible. Furthermore, if a claim is directed essentially to a method of calculating, using a mathematical formula, even if the solution is for a specific purpose, the claimed method is non-statutory.  In other words, patenting abstract idea (designing probes to a target sequence) cannot be circumvented by attempting to limit the use to a particular technological environment or purpose and desired result. 
Response to Applicants arguments
Applicants summarize the 101 guidance, and note the amendments and support summarize the requirements of the claims.  It is argued that under Prong 2A that the claims are 
As in the previous action, the amended claims have been analyzed with the updated 2019 PEG 101 guidance above.  Initially it is noted that the recitation and use of a computer, processor and memory has been added and under step 1 the claims have been found to be directed to a statutory category.  The claims have been reviewed as they can be implemented on a computer and found that in view of the guidance of the specification do not appear to provide a specialized system or that the steps as claimed are integrated into the functioning of the system.  The comparison to the examples with respect to clustering is acknowledged, however this does not appear to mirror the fact pattern of these examples where the judicial exception is clearly tied to the function of the system or how the computer operates.  Here the instant claims are directed to analyzing read data representing T cell and B cell receptors, and providing an assessment of the analysis.  As noted previously, here the claims are more similar to the fact pattern of Electric Power, with a series of steps for obtaining sequence data and instructional analysis steps potentially implemented by a computer/system. 
Vanda, there is no practical application or additional element that follows the analysis to consider.  Therefore, for the reasons above and of record, the rejection is maintained.
As noted previously, one way to overcome a rejection for non-patent-eligible subject matter is to persuasively argue that the claimed subject matter is not directed to a judicial exception. Another way for the applicants to overcome the rejection is to persuasively argue that the claims contain elements in addition to the judicial exception that either individually or as an ordered combination are not well understood, routine, or conventional. Another way for the applicants to overcome the rejection is to persuasively argue that the claims as a whole result in an improvement to a technology. Persuasive evidence for an improvement to a technology could be a comparison of results of the claimed subject matter with results of the prior art, or arguments based on scientific reasoning that the claimed subject matter inherently results an improvement over the prior art. The applicants should show why the claims require the improvement in all embodiments. 

Prior rejection of record
For step 1 of the 101 analysis, the first inquiry is to determine whether claims are directed to a statutory category of invention.  In the instant case, claims 1-14 are directed to a statutory i.e. an article of manufacture (Step 1: Yes). Claim 1 is directed to a statutory category, i.e. a process (Step 1: Yes).  
For step 2A of the 101 analysis, the second inquiry in the analysis includes the question of whether or not the claims are directed to a judicial exception. Claim 1 recites a method to perform the steps of clustering a discrete attribute value dataset, computing a differential value for each first entity in the plurality of first entities for each respective cluster in the plurality of clusters and subsets based on the barcode and expression pattern of each subset of cells. Dependent claims recite further limitation on the determination of the differential values, sample sources and managing/presenting of the data (use of JSON table format).  These recitations are similar to the concepts of collecting information, analyzing it and displaying certain results of the collection and analysis in Electric Power Group, LLC, v. Alstom (830 F.3d 1350, 119 USPQ2d 1739 (Fed. Cir. 2016)), filtering content in Bascom Global Internet Services, Inc. v. AT&T Mobility LLC (827 F.3d 1341, 119 USPQ2d 1236 (Fed. Cir. 2016)), organizing and manipulating information through mathematical correlations in Digitech Image Techs., LLC v Electronics for Imaging, Inc. (758 F.3d 1344, 111 U.S.P.Q.2d 1717 (Fed. Cir. 2014)), creating an index and using that index to search for and retrieve data Intellectual Ventures I LLC v. Erie Indemnity Co. (850 F.3d 1315, 121 USPQ2d 1928 (Fed. Cir. 2017)) and parsing and comparing data in Berkheimer v. HP, Inc. (881 F.3d 1360, 125 USPQ2d 1649 (Fed. Cir. 2018)). Therefore, claims 1-14 recite the judicial exception that is the collecting information, analyzing and organizing the information via mathematical correlations and the creation of an index, and displaying the results of the analysis. Thus, claims 1-14 are directed to at least one judicial exception (Step 2A: Yes). 
The claim does not recite or require any additional elements, so the claims do not require analysis with prong two of step 2A.

The limitations of claim 1 have been identified by the courts as well-understood, routine and conventional activities known in the art at the time of the effective filing date of the invention. Specifically, the courts have indicated that receiving or transmitting data over a network, as is required in order to perform the principal component analysis and clustering on a remote system before storing the dataset in the persistent memory of the visualization system, is well-understood, routine and conventional or insignificant extra-solution activity in Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015); and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014). In addition, the courts have indicated that storing and retrieving information in memory is well-understood, routine and conventional or insignificant extra-solution activity in Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015) and OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. Furthermore, Goharian et al. (Computer 2003, Vol 2, pg. 0-4) discloses that the formats of compressed sparse column, 
It is further noted that while the instant specification asserts that the disclosed invention in the instant specification provides advantages in the processing of large datasets, however it is initially noted that claims 1-12 do not require large data sets in the analysis.  Newly added claims 13-14 provide for attribute values of 1000 or more mRNAs, but it is not clear if this is considered large, and more generally how these asserted advantages indicated in the specification are realized in the instant claims as there is no requirement in the claims for how the use of different compressed data structures to improve the speed of clustering and visualization of the particular discrete attribute value dataset. Therefore, at this time, there is not a clear improvement to technology that is realized in every embodiment of the invention and clearly tied to the instant claims. The additional elements do not comprise an inventive concept when considered individually or as an ordered combination that transforms the claimed judicial exception into a patent-eligible application of the judicial exception. Therefore, the claims do not amount to significantly more than the judicial exception itself (Step 2B: No). 
As such, claims 1-14 are directed to non-statutory subject matter and are therefore rejected under 35 U.S.C. 101.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
As noted previously, the closest prior art of record is Schmidt et al., Ross et al. and Usoskin et al. (of record). Schmidt et al. provide analysis of heterogeneity using single cell sequencing to monitor the clonotype associated with drug resistance.  Ross et al. provide further teachings for assessing and inferring clonotype changes in studying the evolution during tumor progression using sequence data from single cells.  For other cell types and application of single cell sequencing and sequence data analysis, Usoskin et al. discloses a method of determining sensory neuron types by clustering of principal component analysis values obtained from single-cell RNA sequencing (entire document). More broadly, it is taught and demonstrates a strategy for unbiased cell type discovery and classification that should be applicable to other tissues and even organisms.  However, each of the references are silent to the particular methods of storing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph T Woitach whose telephone number is (571)272-0739.  The examiner can normally be reached on Mon-Fri; 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on 571 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/Joseph Woitach/Primary Examiner, Art Unit 1631